Case: 20-10489     Document: 00515747021         Page: 1     Date Filed: 02/17/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 17, 2021
                                  No. 20-10489                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bryan James Collins,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 1:19-CR-109-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Bryan James Collins was convicted by a jury of attempted enticement
   of a minor (count one) and attempted transfer of obscene material to a minor
   (count two). The district court sentenced him within the advisory guidelines
   range to 120 months of imprisonment on each count, to be served


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10489      Document: 00515747021          Page: 2    Date Filed: 02/17/2021




                                    No. 20-10489


   concurrently, five years of supervised release on count one, two years of
   supervised release on count two, to be served concurrently for a total of five
   years, and a $200 special assessment.
          On appeal, Collins argues the district court showed partiality to the
   prosecution in two instances: (1) the questioning of Dr. Jason Dunham, and
   (2) a comment made on the second day of the trial. As Collins concedes, he
   did not object to either instance of alleged partiality in the district court.
   Therefore, review is limited to plain error. See United States v. Napper,
   978 F.3d 118, 122 (5th Cir. 2020). To prevail on plain error review, Collins
   must identify (1) a forfeited error (2) that is clear or obvious, and (3) that
   affects his substantial rights. Puckett v. United States, 556 U.S. 129, 135
   (2009). If he satisfies the first three requirements, this court may, in its
   discretion, remedy the error if the error “seriously affect[s] the fairness,
   integrity or public reputation of judicial proceedings.” Id. (internal quotation
   marks and citation omitted).
          If viewed in the context of the entire record, the district court’s
   questioning of Dr. Dunham does not constitute error, plain or otherwise. See
   United States v. Perez-Melis, 882 F.3d 161, 165 (5th Cir. 2018). The court had
   expressly advised defense counsel that Dr. Dunham could not testify
   concerning Collins’s state of mind. When Dr. Dunham testified concerning
   Collins’s state of mind twice, the court sustained the Government’s
   objections and instructed the jury to disregard the testimony. After the
   second instance, the court asked whether Dr. Dunham, in his expert opinion,
   believed Collins was interested in Ty because he was a minor. The court then
   allowed defense counsel to ask Dr. Dunham to explain grooming, the other
   issue the court allowed him to address. The cumulative effect of the district
   court’s questioning was not substantial and did not prejudice Collins’s case.
   See United States v. Saenz, 134 F.3d 697, 701-02 (5th Cir. 1998). Collins has




                                           2
Case: 20-10489       Document: 00515747021           Page: 3    Date Filed: 02/17/2021




                                     No. 20-10489


   not shown that the court’s questioning was so prejudicial that it denied him
   a fair trial. See Perez-Melis, 882 F.3d at 165.
            Although the district court’s comment on the second day of the trial
   may have shown its impatience with defense counsel, Collins has not shown
   the comment reflected a partiality to the Government. See Liteky v. United
   States, 510 U.S. 540, 555-56 (1994).        Further, in view of the curative
   instructions given by the district court, Collins has not shown that the district
   court’s comment constituted plain error that affected his substantial rights.
   See United States v. Hefferon, 314 F.3d 211, 222 (5th Cir. 2002); United States
   v. Reyes, 227 F.3d 263, 267 (5th Cir. 2000).
            Next, Collins argues the prosecutor made a reference to Collins’s
   testimony during closing argument and the jury would have interpreted it as
   a comment on his decision not to testify. Because he did not expressly object
   that the prosecutor had made a comment on the defendant’s decision not to
   testify, his objection was not sufficiently specific to give the district court an
   opportunity to correct the error. See United States v. Nesmith, 866 F.3d 677,
   679 (5th Cir. 2017).      Therefore, the plain error standard of review is
   applicable. See United States v. Juarez, 626 F.3d 246, 253-54 (5th Cir. 2010).
   The record demonstrates that the prosecutor’s manifest intent was not to
   comment on Collins’s decision not to testify, but rather the defendant’s
   statement during his post-arrest interview; the record also indicates the jury
   would have understood that the prosecutor was talking about Collins’s post-
   arrest interview. See United States v. Bohuchot, 625 F.3d 892, 901 (5th Cir.
   2010).
            Finally, Collins contends that the evidence was insufficient to support
   his convictions because it does not establish beyond a reasonable doubt that
   he believed he was talking to a minor. Although the Government contends
   that the plain error standard of review is applicable, we need not resolve this




                                           3
Case: 20-10489      Document: 00515747021          Page: 4   Date Filed: 02/17/2021




                                    No. 20-10489


   issue because the evidence was sufficient to support Collins’s conviction
   even under the de novo standard of review.
          To prove both offenses, the Government was required to show that
   Collins knew that he was talking to a minor. See United States v. Rounds,
   749 F.3d 326, 333 (5th Cir. 2014) (concerning enticement of a minor under
   18 U.S.C. § 2422(b)); see United States v Salcedo, 924 F.3d 172, 177 (5th Cir.)
   (concerning transfer of obscene material to a minor under 18 U.S.C. § 1470),
   cert. denied, 140 S. Ct. 289 (2019). The Government presented evidence that
   the undercover agent posed as Ty and told Collins he was 15 years old and
   could not drive. After Collins expressed doubt about Ty’s age, the agent said,
   “Yeah, some care and some don’t.” Collins then shared his sexual fantasy
   in which he would be a teacher and Ty would be his student. Collins also
   admitted in his post-arrest interview that he had talked to four possible
   minors online in the past, including one person who was 16 years old. Thus,
   the evidence established that Collins knew there were minors using the online
   application. If the evidence is viewed in the light most favorable to the
   verdict, a rational trier of fact could have found beyond a reasonable doubt
   that Collins knew he was talking to a minor in the online chat and that he
   continued to make plans to meet Ty even after he learned Ty was a minor.
   See United States v. Umawa Oke Imo, 739 F.3d 226, 235 (5th Cir. 2014).
          AFFIRMED.




                                         4